Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 246 filed 02/06/19       PageID.8711    Page 1 of
                                      3



                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


  LEAGUE OF WOMEN VOTERS
  OF MICHIGAN, et al.,

                     Plaintiffs,
                                                     Case No: 2:17-cv-14148
  v.

  JOCELYN BENSON, in her official                    HON. ERIC L. CLAY
  capacity as Michigan                               HON. GORDON J. QUIST
  Secretary of State, et al.                         HON. DENISE PAGE HOOD



                      STIPULATED ORDER DISMISSING
                      CONGRESSIONAL INTERVENORS
                     DAVID TROTT and MICHAEL BISHOP

        This matter having come before the Court pursuant to the stipulated

  agreement of the parties, as represented by counsel; Congressional Intervenors

  David Trott and Michael Bishop are no longer members of Congress; good cause

  having been shown; and the Court being otherwise advised in the premises:

        WHEREFORE, IT IS HEREBY ORDERED that Congressional

  Intervenors David Trott and Michael Bishop, in their former official capacity, shall

  be dismissed from this action, with no costs or attorney fees awarded.
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 246 filed 02/06/19        PageID.8712    Page 2 of
                                      3



                                ENTERED: February 6, 2019

                                s/Denise Page Hood
                                Signed for and on behalf of the panel:

                                HONORABLE ERIC L. CLAY
                                United States Circuit Judge

                                HONORABLE DENISE PAGE HOOD
                                United States District Judge

                                HONORABLE GORDON J. QUIST
                                United States District Judge



  NOTICE AND HEARING ON ENTRY OF THE ABOVE ORDER IS
  WAIVED.


  Approved as to form and substance:


  /s/ “with consent” Joseph H. Yeager         /s/ Charles R. Spies
  Joseph H. Yeager, Jr. (IN-2083-49)          Charles R. Spies (DC88445)
  Fabegre Baker Daniels LLP                   CLARK HILL PLC
  300 North Meridian Street, Suite 2700       1001 Pennsylvania Ave NW
  Indianapolis, Indiana 46204                 Suite 1300
  P: 317-237-0300                             Washington , DC 20004
  E: Jay.Yeager@FaegreBD.com                  P: 202-572-8693
  Attorneys for League of Women Voters        E: cspies@clarkhill.com
  of Michigan, et al.                         Attorneys for Intervenors
                                              Republican Congressional Delegation


                                              /s/ “with consent” Scott R. Eldridge
                                              Scott R. Eldridge (P66452)
                                              One Michigan Avenue
                                              Suite 900
                                              Lansing, Michigan 48933

                                          2
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 246 filed 02/06/19     PageID.8713     Page 3 of
                                      3



                                           P: 517-487-2070
                                           E: eldridge@millercanfield.com
                                           Attorneys for Secretary of State




                                       3
